Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 08/19/2021.
Comment regarding the drawings
3. Examiner objected to the newly submitted drawing 2 (01/29/2021), Figure 2 box 230 (/3 RADIUS OF EXCITATION) needs to be corrected to indicate (/3 RADIANS OF EXCITATION). This was indicated in a previous office action 02/02/2018 and the replacement drawing was filed with the office on 05/02/2018. However the new set of drawings filed on 01/29/2021 with modified high resolution figure 1, has the old figure 2 from the original filing of 04/18/2016. Appropriate correction is required. Examiner is suggesting that the applicant contact the publication division and make them aware of the spelling error in the figure 2 filed on 01/29/2021 and ask them to consider the figure 2 filed on 05/02/2018.
Allowable Subject Matter
4. Claim 1, and 12 are allowed. 
5. Claims 2-11, and 13-16 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 08/19/2021 were fully considered and found to be persuasive. The claim amendments filed on 08/19/2021 overcome the prior art cited in the rejection dated 02/19/2021. 
Closest cited prior art of record, Fujimoto et al (US 2002/0152039 A1) teaches an abnormality detection apparatus for a position detection device is provided which is capable of performing 
Riedel et al (US 7436173 B2) teaches, a movement distance sensor operates as a differential transformer with a primary coil, at least two secondary coils. A circuit configuration is connected to the secondary coils in order to determine a movement distance. The circuit configuration includes a multiplexer, an A/D converter, and a digital logic module. The multiplexer is connected to the first and the second secondary coil via an input stage. The output of the multiplexer is connected to the input of the A/D converter and the output of the A/D converter is passed to the input of the digital logic module. The latter determines the movement distance from the input signals received alternately from the multiplexer. The measurement configuration exhibits high reliability with low error tolerances.
Fujimoto et al (US 2002/0152039 A1) and Riedel et al (US 7436173 B2) either individually or combination fail to teach, wherein a root mean square voltage determination is insensitive to an initial phase offset between the periodic waveform of the primary winding and the periodic waveform of the secondary winding, and wherein root mean square voltage Application No. 15/131,7063Docket No.: 1510801.549US1 determination is phase independent, as recited in the independent claim 1 and 12.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/Jermele M Hollington/
Primary Examiner, Art Unit 2858